Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This is in response to applicant's amendment which was filed on 12/7/2020 has been entered. Claims 35-40, and 53 have been amended. Claims 1-34 have been cancelled. No claims have been added. Claims 35-64 are still pending in this application, with claims 35, and 53 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Double Patenting
Claims 35-64 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
claim(s) 12-13,28-29 of copending Application No. 16/573404 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 45 of copending Application No. 17/359483 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 of copending Application 16/838655 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
 claim(s) 29 of copending Application 16/804090 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 6 and 16 of copending Application 17/314001 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 13 and 28 of copending Application 16/688226 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 56 of copending Application 17/133882 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.

Claims 35-64 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claim(s) 9 of Patent 11082762 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 32 of Patent 10893346 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 6 and 21 of Patent 11032650 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 and 7 of Patent 11138962 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 13 of Patent 11120713 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 of Patent 11064298 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 of Patent 11153688 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 16 and 30 of Patent 10698242 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 14 and 21 of Patent 11131873 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 of Patent 10595121 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 and 9 of Patent 11206481 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 16 of Patent 10595121 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 and 9 of Patent 11206481 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 and 7 of Patent 10681441 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 1 and 11 of Patent 10966009 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 19 of Patent 10754372 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
claim(s) 28 of Patent 10915138 in view of Ko.  For more detail of the rejections, see previous Office action dated 2/9/2022.
 
The rejection is being maintained in this office action because applicants request that the double-patenting rejections be held in abeyance (See Applicants’ Remarks filed 5/6/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-39, 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2006/0227981) in view of Ahn (US 2015/0341714).

Regarding claim 35, Miyata teaches A display apparatus, comprising: a display panel configured to display an image (Miyata figures 13-14, LC Panel 101, and ¶0112, “a desired image can be displayed by the LC panel 101”), the display panel comprising: a first region (Miyata figure 14, region with excitation source 30); a second region (Miyata figure 14, region with excitation source 30b-c); and a third region disposed between the first region and the second region (Miyata figure 14, display area between 30 and 30b-c); one or more sound generation devices on a rear surface of the display panel (Miyata figure 13, Excitation source 30, 30b-c), the one or more sound generation devices being configured to vibrate the display panel to generate sound (Miyata ¶0115, “internal excitation source 30 for converting a sound signal (electrical signal) to mechanical vibrations in order to achieve a sound output function. Sound is then output from this LC panel 101 by driving the excitation source 30 to cause the second substrate 12 of the LC panel 101 to vibrate”); and one or more first members and one or more second members in the third region (Miyata figures 11-12, light guide plate 20 and figure 25, buffer 17d. It would have been obvious to apply the buffer between the plate 20 and substrate 12 in figure 13), wherein one of the one or more sound generation devices is in the first region (Miyata figure 14, region with excitation source 30), and wherein another of the one or more sound generation devices is in the second region (Miyata figure 14, region with excitation source 30b-c), however does not explicitly teach and one or more first members and one or more second members in the third region.

Ahn teaches one or more first members and one or more second members in the third region (Ahn figure 4, vibration control plates 410-420 are in part between vibration members 310-320).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ahn to improve the known display of Miyata to achieve the predictable result of improving sound characteristics in the lower register (Ahn ¶0028).

Regarding claim 36, Miyata in view of Ahn teaches a supporting member on the rear surface of the display panel (Ahn figure 2, bottom portion 210); and a first partition between the display panel and the supporting member (Ahn figure 2, sidewall 220).

Regarding claim 37, Miyata in view of Ahn teaches wherein the first partition has a perimeter shape corresponding to a perimeter shape of the display panel (Ahn figure 2).

Regarding claim 38, Miyata in view of Ahn teaches a second partition between the first region and the third region (Ahn figure 2, edge of vibration control plate 410); and a third partition between the second region and the third region (Ahn figure 2, edge of vibration control plate 420), wherein the one or more first members are on at least one side of the second partition and the one or more second members are on at least one side of the third partition (Ahn figure 2, vibration control plate 410 and 420).

Regarding claim 39, Miyata in view of Ahn teaches wherein each of the one or more first members and the one or more second members (Miyata figures 11-12, light guide plate 20 and figure 25, buffer 17d. It would have been obvious to apply the buffer between the plate 20 and substrate 12 in figure 13) includes a different material from a material of each of the second partition and the third partition (Ahn figure 4, control plate 410 and 420, it would have been obvious that light guiding plate is a different material from vibration damping materials).

Regarding claim 53, Miyata teaches A display apparatus, comprising: a display panel configured to display an image (Miyata figures 13-14, LC Panel 101, and ¶0112, “a desired image can be displayed by the LC panel 101”), the display panel comprising: a first region (Miyata figure 14, region with excitation source 30); a second region (Miyata figure 14, region with excitation source 30b-c); and a third region disposed between the first region and the second region (Miyata figure 14, display area between 30 and 30b-c); two or more sound generation devices comprising: a first sound generation device in the first region (Miyata figure 14, region with excitation source 30); and a second sound generation device in the second region (Miyata figure 14, region with excitation source 30b-c); and one or more members in the third region (Miyata figures 11-12, light guide plate 20 and figure 25, buffer 17d. It would have been obvious to apply the buffer between the plate 20 and substrate 12 in figure 13), however does not explicitly teach one or more pad parts in each of the first region and the second region.

Ahn teaches one or more pad parts in each of the first region and the second region (Ahn figure 4, first and second damping member 510-520).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ahn to improve the known display of Miyata to achieve the predictable result of improving sound characteristics in the lower register (Ahn ¶0028).
Regarding claim 54, Miyata in view of Ahn teaches wherein the one or more members (Miyata figures 11-12, buffer 17d) comprise a same material (It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the same damping material for the member and the first pad part to adjust reproduced sound intensity and frequency response, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416) as a material of the one or more pad parts (Ahn figure 4, first and second damping member 510-520).

Claim(s) 40-51, and 55-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2006/0227981) in view of Ahn (US 2015/0341714) in further view of Ko (US 2009/0034758).

Regarding claim 40, Miyata in view of Ahn teaches wherein: the first partition includes a first side in a horizontal direction and a second side in a vertical direction (Ahn figure 2, sidewall 220); however, does not explicitly teach the first partition further comprises one or more first pad parts on the first side.

Ko teaches the first partition further comprises one or more first pad parts on the first side (Ko figure 2, cover damping pad 7).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display of Miyata in view of Ahn to achieve the predictable result of minimizing excessive vibrations on the housing of the device for prolonged durability.

Regarding claim 41, Miyata in view of Ahn in further view of Ko teaches wherein the one or more first pad parts extend toward the one or more sound generation devices (Ko figure 2, from a corner of the pad 7, extending both horizontally or vertically can be considered extending towards the sound generation device of Miyata in view of Ahn).

Regarding claims 42, Miyata in view of Ahn in further view of Ko teaches one or more second pad parts on the second side (Ko figure 2, pad 7 extends both horizontally and vertically).

Regarding claim 43, Miyata in view of Ahn in further view of Ko teaches wherein the one or more first pad parts comprise a same material as the one or more second pad parts (Ko figure 2, pad 7 extends both horizontally and vertically).

Regarding claim 44, Miyata in view of Ahn in further view of Ko teaches wherein the first partition comprises a different material from a material of the one or more first pad parts (Ahn ¶0069, teaches damping material may consist of synthetic polymer based material and it is known in the art that a cover material 200 in Ahn figure 2, may be made out of plastic).

Regarding claim 45, Miyata in view of Ahn in further view of Ko teaches one or more third pad parts on a third side opposite the first side (Ko figure 2, two top corners of pad 305 can be considered to be on a first and third side).

Regarding claim 46, Miyata in view of Ahn in further view of Ko teaches wherein one of the one or more first pad parts and one of the one or more third pad parts extend toward each other (Ko figure 2, two top corners of pad 305 can be considered to be on a first and third side), with one of the one or more sound generation devices therebetween (Ahn figure 4).

Regarding claim 47, Miyata in view of Ahn in further view of Ko teaches one or more fourth pad parts on a side opposite the second side (Ko figure 2, two bottom corners of pad 305 can be considered to be on a first and third side).

Regarding claim 48, Miyata in view of Ahn in further view of Ko teaches wherein the one or more second pad parts comprise a same material as a material of the one or more fourth pad parts (Ko figure 2, pad 7 extends both horizontally and vertically).

Regarding claim 49, Miyata in view of Ahn in further view of Ko teaches wherein one of the one or more second pad parts and one of the one or more fourth pad parts extend toward each other (Ko figure 2, bottom two corners of pad 305 extend towards each other), with one of the one or more sound generation devices therebetween (Ahn figure 4).

Regarding claim 50, Miyata in view of Ahn in further view of Ko teaches wherein one or more of the one or more first members and one or more second members are disposed (Ahn figure 4, vibration control plates 410-420 are in part between vibration members 310-320) between the one or more second pad parts and the one or more fourth pad parts (Ahn figure 4, if each pad part is halfway into the length of pad 410,420, the first and second members will be considered in between the two pads).

Regarding claim 51, Miyata in view of Ahn in further view of Ko teaches wherein each of the one or more sound generation devices includes one or more of: a circular shape (Ahn figure 4), an oval shape, and a pair of sound generation devices.

Regarding claim 55, Miyata in view of Ahn in further view of Ko teaches a supporting member on the rear surface of the display panel (Ahn figure 2, bottom portion 210); and a first partition between the display panel and the supporting member (Ahn figure 2, sidewall 220); the first partition having a first side in a horizontal direction and a second side in a vertical direction (Ahn figure 2, sidewall 220); and wherein the one or more pad parts include one or more first pad parts on the first side (Ko figure 2, cover damping pad 7).

Regarding claim 56, Miyata in view of Ahn in further view of Ko teaches one or more second pad parts on the second side; one or more third pad parts on a third side opposite the first side; and one or more fourth pad parts on a fourth side opposite the second side (Ko figure 2, The 4 corner with 4 L shapes can be considered first to fourth pad parts).

Regarding claim 57, Miyata in view of Ahn in further view of Ko teaches wherein one of the one or more first pad parts, one of the one or more third pad parts (Ko figure 2, top two L shapes of the Pad extending towards the center vertically), and one of the two or more sound generation devices are disposed along a same line (Ahn figure 4, vibration members 310-320).

Regarding claim 58, Miyata in view of Ahn in further view of Ko teaches wherein the one or more first pad parts comprise a same material as a material of at least one of: the one or more second pad parts, the one or more third pad parts, and the one or more fourth pad parts (Ko figure 2, cover damping pad 7).

Regarding claim 59, Miyata in view of Ahn in further view of Ko teaches wherein the first partition has a perimeter shape corresponding to a perimeter shape of the display panel (Ahn figure 2, sidewall 220).

Regarding claim 60, Miyata in view of Ahn in further view of Ko teaches wherein the one or more pad parts comprises a different material from a material of the first partition (Ahn ¶0069, teaches damping material may consist of synthetic polymer based material and it is known in the art that a cover material 200 in Ahn figure 2, may be made out of plastic).

Regarding claim 61, Miyata in view of Ahn in further view of Ko teaches a second partition between the first region and the third region (Ahn figure 2, edge of vibration control plate 410); and a third partition between the second region and the third region (Ahn figure 2, edge of vibration control plate 420), wherein the one or more members include one or more first members on at least one side of the second partition and one or more second members on at least one side of the third partition (Ahn figure 2, vibration control plate 410 and 420).

Regarding claim 62, Miyata in view of Ahn in further view of Ko teaches wherein the first partition(It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the same material for the three partitions to adjust reproduced sound intensity and frequency response, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416), the second partition (Ahn figure 2, edge of vibration control plate 410), and the third partition comprise a same material (Ahn figure 2, edge of vibration control plate 420).

Regarding claim 63, Miyata in view of Ahn in further view of Ko teaches wherein the first partition, the second partition, and the third partition comprise a different material from a material of the one or more pad parts (Ahn ¶0069, teaches damping material may consist of synthetic polymer based material and it is known in the art that a cover material 200 in Ahn figure 2, may be made out of plastic).

Regarding claim 64, Miyata in view of Ahn in further view of Ko teaches wherein the first partition, the second partition, and the third partition comprise a different material (Ahn figure 4, control plate 410 and 420, it would have been obvious that light guiding plate is a different material from vibration damping materials) from a material of the one or more members (Miyata figures 11-12, light guide plate 20 and figure 25, buffer 17d. It would have been obvious to apply the buffer between the plate 20 and substrate 12 in figure 13).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2006/0227981) in view of Ahn (US 2015/0341714) in further view of Ko (US 2009/0034758) in further view of Whitwell (US 2007/0206822).

Regarding claim 52, Miyata in view of Ahn in further view of Ko a first pad part material being a damping material (Ko figure 2, cover damping pad 7), however does not explicitly teach wherein each of the one or more first members and one or more second members comprises a same material as a material of the one or more first pad parts.

Whitwell teaches wherein each of the one or more first members and one or more second members comprises a damping material (Whitwell figure 5, mechanical impedance divider made of damping material).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the same damping material for the first member, second member and the first pad part to adjust reproduced sound intensity and frequency response, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-64 have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth in the current office action.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652